Citation Nr: 1520011	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-49 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for the Aid and Attendance of another person (A&A) or being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and P.H.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO denied entitlement to SMP based on A&A or being housebound.

In June 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2013, the Veteran revoked the power of attorney he had given to a veterans service organization, and he is therefore considered unrepresented on this appeal.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is not blind or nearly so, or domiciled in a nursing home, and his physical and mental disorders do not render him so incapable of performing the activities of daily living that he requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

2.  The Veteran does not have a single permanent disability warranting a 
100 percent rating and is not substantially confined to his dwelling and immediate premises due to disability.


CONCLUSIONS OF LAW

1.  The criteria for SMP based on the need for A&A are not met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).

2.  The criteria for SMP based on being housebound have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107; 38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in July 2008 and of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  In its June 2012 remand, the Board instructed that the AOJ inform the Veteran of the relevant notice provisions regarding disability ratings and effective dates.  The AOJ sent a July 2012 that did not specifically discuss these matters.  Any error in this regard was, however, non-prejudicial, as the claim is being denied, and no disability rating or effective date is thus being assigned.  The Board therefore finds that the AOJ substantially complied with the Board's remand instructions and a remand for additional VCAA notice is not required.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision"); Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (stating that "It is substantial compliance, not absolute compliance, that is required" under Stegall).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, affording the Veteran two VA examinations as well as obtaining an addendum opinion to address the effect of disabilities that the Veteran contended had not been considered.  As discussed in detail below, the Veteran has challenged the adequacy of these examinations, but the Board finds that they are adequate to decide the claim because they were based on consideration of the Veteran's prior medical history and described his disabilities in sufficient detail to allow the Board to make a fully informed determination as to whether he required A&A or was housebound as defined in the applicable regulations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, the Board instructed in its June 2012 remand that the AOJ obtain all outstanding treatment records as well a Department of Education (DOE) disability determination referenced by the Veteran.  The AOJ obtained the outstanding treatment records as well as the DOE determination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally in this regard, during the August 2014 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Initially, the Board notes that the Veteran was granted entitlement to a non-service-connected pension in a July 2000 rating decision.  In January 2005, he was denied entitlement to SMP based on A&A or being housebound.  This prior denial does not affect the Board's analysis of the instant claim, because claims for pension are different than claims for service connection, with only the latter requiring that new and material evidence be submitted before the claim can be reopened.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) ("We agree with the Secretary that claims for service-connected benefits or compensation differ from claims for non-service-connected benefits or pension, and that the term "reopening," although occasionally used to refer to other types of claims, applies, in its strictest sense, only to the process of presenting new and material evidence to allow a previously denied claim for service-connected benefits to be considered anew.  Accordingly, we hold that the [new and material evidence] analysis does not apply to claims for pension benefits").

Increased pension benefits are payable to a veteran who needs the regular A&A of another or by reason of being housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 3.351(a)(1).  Section 1521 provides for an increased rate of pension, in the form of a SMP, when an otherwise eligible veteran is in need of regular A&A.  38 U.S.C.A. § 1521(d); see also 38 C.F.R. §§ 3.351(b), (c). A veteran will be considered in need of regular A&A if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(c).

Determinations as to the need for A&A must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  A determination that a Veteran is "bedridden" is one basis for determining that A&A is required and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  All of the above conditions need not be found in order to warrant A&A, and there need not be a constant need for A&A, as opposed to the Veteran being so helpless as to need regular A&A.  38 C.F.R. § 3.352(a).

The medical records, opinions, and lay statements reflect that the Veteran has the following disabilities: left ankle fracture residuals; lumbar spine injury residuals, post laminectomy, including lumbar spondylosis, stenosis, and degenerative changes; hypertension; gastroesophageal reflux disease (GERD) with hemorrhoids; hepatitis C; anemia; adjustment disorder; and depressive disorder.

VA treatment records and a July 2013 VA examination conducted in connection with a claim pursuant to 38 U.S.C.A. § 1151 reflect that the Veteran injured his left ankle in 2008, and X-rays and MRI report shave variously shown fracture deformities, displaced lateral malleolus, tendinosis and a partial tear of the posterior tibial tendon, osteochondral defect of the lateral talar dome posteriorly, sequelae of a sprain and deltoid and talofibular ligament complex injury, and degenerative changes throughout the joint, including degenerative joint and disc disease with multiple levels of disc involvement.  Plantar flexion was to 20 out of a normal 
40 degrees with painful motion at 20 degrees, dorsiflexion was to 10 out of a normal 20 degrees with painful motion at 10 degrees.  There was no additional limitation of range of motion on repetitive motion testing, but there was additional functional loss or impairment, consisting of less movement than normal and pain on movement.  The Veteran reported flare-ups of pain with activity.  Muscle strength testing was normal with no laxity, ankylosis, shin splints, stress fractures, Achilles tendonitis or rupture, os calcis, astragalus, or astragalectomy.  The July 2013 VA examiner indicated that there was arthritis and healed medial and lateral malleolus fractures, with possible post tibial tendon entrapment, and that the left ankle disability impacted the Veteran's ability to work because it prevented prolonged walking, standing, or activity, but it was okay for light or sedentary work.

The July 1999 VA spine examination reflects that the Veteran injured his back in July 1997.  Flexion was to 75 degrees with pain at 60 degrees, extension to 25 degrees, and lateral flexion and rotation were each to 20 degrees bilaterally.  Knee and ankle jerks were intact.  The impression was residuals of lumbar spine injury, status post lumbar laminectomy, and bilateral foraminotomy for spinal canal stenosis.  Subsequent lumbar spine MRIs additionally showed degenerative changes, neural foraminal narrowing, multi-level disc bulges, scoliotic curvature causing more severe degenerative changes, spinal canal narrowing, and bulging of the thecal sac.  The Veteran complained of pain and numbness in the feet and toes, and there were diagnoses of lumbar radiculopathy, but an April 2008 EMG examination showed no electrodiagnostic findings consistent with lumbar radiculopathy on the left in the areas tested.

VA treatment notes showed chronic hepatitis C with elevated liver function tests.  

Blood pressure readings included 164/111 in  January 2008, 172/111 and 175/109 in January 2009, 178/110 in April 2009.  In June 2009, the Veteran reported blood pressure readings ranging from 93/69 to 156/88, and stated that he felt these were slightly too low.

January 2009 review of systems showed the Veteran lost weight with a detox program, no unusual swelling, stable fluctuating pain, no blurred or double vision, no chest pain but a murmur, no diarrhea or abdominal pain, but constipation, no blood or urine in stools, no lost bowel or bladder control, no suicidal thoughts, planning, or attempts, daytime sleepiness, and difficulty falling and staying asleep. 

A March 2009 VA psychiatry note indicated that the Veteran had not been attending outside meetings lately but felt that he had good family support, which was sufficient.  February and March 2009 VA treatment note contained diagnoses of opiate dependence in early full remission with opiate agonist treatment, and cocaine abuse in early full remission.

An August 2009 VA eye clinic outpatient note indicated that visual acuity was 20/70 and 20/15 bilaterally.

On the August 2008 VA examination, blood pressure showed moderate control with readings in the 140/100 range, the Veteran complained of heartburn three times per week and gastroesophageal reflux daily.  He denied vomiting, dysphagia, hematemesis, melena, weight loss, loss of appetite or anemia, and chronic hepatitis C was noted.  The Veteran described infrequent liver colic, infrequent nausea, easy fatigue with exertion, and denied depression.  The Veteran complained of chronic low back pain for the past few years and flare-ups with ambulatory activities, lifting, and prolonged sitting.  He described intermittent sciatica into the right lower extremity, and episodic weakness of the lower extremities over the past few years.  Recent nerve conduction studies were noted to be normal without evidence of radiculopathy, and metabolic studies failed to reveal any other cause of leg weakness.  There was no additional loss of motion with back flare-ups.  Functional limitations included limitations from standing, walking, climbing, and sitting.  He used a walker and crutches daily to ambulate and wore a back brace daily but had not been incapacitated in the past 12 months from the back.

On examination, the Veteran was able to stand from a sitting position without difficulty and presented on his own walking with crutches.  Blood pressure readings were 154/98, 130/95, and 146/97.  Vision was 20/20 bilaterally.  Abdomen and extremities were essentially normal.  The Veteran walked with a slow, normal gait using crutches.  Motor strength was 5/5.  Sensory examination was normal other than global diminished sensation in the right lower extremity.  Range of motion of the lumbar spine was flexion 40 degrees, posterior flexion 0 degrees, lateral flexion 10 degrees bilaterally, rotation 25 degrees bilaterally with pain at the extreme range of motion in all directions.  There was no additional weakness, fatigability, incoordination, additional restricted range of motion or impairment found on repetitive stress testing against resistance on three repetitions.  The diagnoses were essential hypertension, GERD, chronic hepatitis C virus, lumbar spine DDD post laminectomy/foraminotomy, and lower extremity weakness alleged, not found.  The physician opined that the Veteran was able to perform the activities of daily living and did not require assistance at home regarding A&A.

On the May 2013 VA examination, it was indicated that the Veteran came with a friend in a car, he was not currently a patient in a nursing home for long term care, currently hospitalized, or currently employed.  The diagnoses were hypertension,  lumbar DDD, GERD, and chronic left ankle sprain, and the examiner indicated that these conditions did not prevent the Veteran from securing or following a substantially gainful occupation.  The examiner indicated that the Veteran walked with a cane, nutrition was good, blood pressure was 170/96, posture lacked 10 degrees in extension but was otherwise good.  He was well dressed, clean, and in no apparent distress.  There was no problem with upper extremity grip, fine movements, ability to self-feed, clothe, or attend to the needs of nature.  The Veteran could walk 100 yards, stand for about 10 minutes, and walk with a cane.  Range of motion was flexion to 60 degrees, extension lacked 10 degrees, lateral flexion and rotation were to 30 degrees bilaterally.  Neck range of motion was grossly normal, and the Veteran could lift 20 pounds.  There were no bowel or bladder control problems and the Veteran could leave the house every day.  On a typical day he would get up, bathe, prepare breakfast, lunch, and dinner, and perform daily duties.  He could walk without the assistance of another person for 100 yards and leave the home any time he wanted to.  He had a cane that he used for his ankle.  The examiner opined that he did not believe that the Veteran needed aid and attendance for his non-service-connected disabilities.  In a January 2014 addendum opinion, a VA physician indicated that he had reviewed the claims file and concluded that the Veteran's hepatitis C and anemia "should not affect his aid and attendance report, in other words in other words he does not require aid and attendance."

In a November 2004 medical statement in consideration for A&A, Dr. Neal, the Veteran's treating physician, indicated that the Veteran had diagnoses of lower back pain status post surgery, hypertension, hepatitis C, and esophageal reflux.  He indicated that the Veteran was able to walk unaided, was able to feed himself, that he needed assistance in bathing and tending to other hygiene needs, that he was able to care for the needs of nature, that he was not confined to bed, that he was able to sit up, that he was not blind, that he was able to travel, that he could leave home without assistance, and that he did not require nursing home care.  He also indicated that there were no other pertinent facts that would show the Veteran's need for A&A and that the Veteran stated that his lower back pain limited his ability to care for the activities of daily living, such as personal hygiene, cooking, cleaning, and shopping.

Dr. Neal also indicated in a March 2008 DOE loan discharge application for total and permanent disability that the Veteran's present medical conditions of chronic lower back pain and severe spinal stenosis, post laminectomy, prevented the Veteran from working and earning money in any capacity from March 30, 1999, and certified that, in his best professional judgment, the Veteran was unable to work and earn money because of an injury or illness that was expected to continue indefinitely or result in death.  Separately, in a March 2008 VA insurance/disability statement administrative note, Dr. Neal indicated the Veteran's primary diagnoses as chronic lower back pain with bilateral leg weakness on examination, spinal stenosis post laminectomy, left ankle fracture, hypertension, esophageal reflux, substance abuse, and hepatitis C.  The date of onset was March 30, 1999 with an estimated duration of illness/disability of "lifelong."  Dr. Neal expressed his opinion that the Veteran was "[s]till totally disabled and unable to resume his occupation."  He wrote that the Veteran had been in his primary care clinic since 1998 and had received treatment for the above noted conditions and other complaints as well.    He had been referred to appropriate specialists at the medical specialists as needed and had been prescribed various therapies, i.e., medications, counseling, surgery, physical therapy, etc.

The claims file also contains a July 2009 U.S. DOE student financial assistance form that indicates that the DOE, "has made a preliminary determination that your loan(s) appears to meet the criteria for total and permanent disability discharge."

In his written statements and Board hearing testimony, the Veteran has challenged the adequacy of the August 2008 and May 2013 VA examinations and contended that he meets the requirements for SMP based on A&A or housebound.   In May 2009 and March 2011 statements, the Veteran wrote that the August 2008 VA examination was inadequate for rating purposes, for the following reasons.  He did not think that the physician had the VA claims file, did not mention that he had reviewed it, erroneously stated that the Veteran was a former sales person, and erroneously stated that the Veteran came by himself.  In fact, the Veteran had come with "S.C.," his certified nursing assistant, who could have informed the physician in detail of the Veteran's need for A&A.  The Veteran noted that the RO had not referenced Dr. Neal's A&A report, or the treatment and other records showing the severe level of his pain, or the report from Dr. Neal regarding the student loans indicating that the Veteran was totally and permanently disabled.  The Veteran also noted that his slight hearing loss was not mentioned, that his depression was not considered, and that the conditions in combination were not discussed and that he was not given the benefit of the doubt.  In a July 2010 statement, the Veteran indicated that he had lack of sensation in both feet, numbness in the toes, bad leg tremors at night, extreme difficulty walking, pain at a level of 9 out of 10, and chronic lumbar difficulties.  In an October 2010 statement, the Veteran contended that the RO had focused on his lumbar spine disability, but not his hypertension, GERD, hepatitis C, foot and lower extremity numbness, and depression.  The Veteran indicated that he could not bathe himself and needed assistance on a regular basis in order to protect himself from the dangers of his daily environment because of the combination of his physical and mental disorders.  He also noted that his pain was exquisite and uncontrolled and kept him from functioning.

In an October 2013 statement, the Veteran contended that the May 2013 VA examination was inadequate because the physician never addressed the Veteran's need for A&A, the physician had no valid credentials to opine if he could work or not, which is more appropriately the topic for a vocational rather than a medical determination, and in listing the Veteran's disabilities, he never considered the Veteran's hepatitis C and anemia.  The Veteran requested that the examination report be returned as inadequate pursuant to 38 C.F.R. § 4.2.  In a March 2014 statement, the Veteran contended that the RO substituted its own opinion for that of Dr. Neal, contended that the RO erroneously said he had not sent in a current medical statement when in fact he had, the RO failed to comply with the Board's remand instructions, current VA treatment records were not considered, and the January 2014 supplemental medical opinion was inadequate because it never considered his bilateral peripheral neuropathy and clinical depression and erroneously characterized the ankle as having been sprained rather than fractured.

During the August 2014 Board hearing, the Veteran again contended that the VA examinations were flawed, as they did not describe the ankle disability accurately and peripheral neuropathy, which sometimes prevented the Veteran from standing up when he got out of bed.  In response to questions from the undersigned, the Veteran indicated he "really didn't have a quality of life."  Hearing Transcript, at 5.  As to whether he needed help in doing things like feeding and bathing, the Veteran replied that "I'm bathing like a cowboy now," he sometimes had difficulty getting out of bed, he slept only three or four hours per night, and if the skeletal system is not working, "it's going to deter you from your normal hygiene."  As to whether he could dress himself, the Veteran replied, "it just depends.  I probably try to put a lot less on . . . I'm not interested in dressing . . .because that chronic pain kind of leads to depression."  Hearing transcript, at 7.  In response to questions from the undersigned, P.H. stated that the Veteran was slow moving, having to hold on to something to get into the car when being taken to appointments and having to give his legs a rest.  She noted that the Veteran had used a cane and walker from time to time to keep the pressure off of his leg.  She noted that she was not around the Veteran every day.  She noted that they were related and saw each other at different functions.  She saw him at these functions a little less than monthly.  When asked how often he used a walker, the Veteran indicated that he should use it more but was stubborn, the ankle and the rest of his skeletal system was breaking down but as a matter of ego did not.  He often lost his balance when taking a bath, he tried to adjust, he did not want to stand to try to cook anything and would have to lean against a cabinet and so often would not.  When asked if anyone lived with him, the Veteran said no, that he rented from a homeowner, but was otherwise by himself.

For the following reasons, the Board finds that the above evidence does not reflect that the Veteran is helpless or nearly so helpless as to require the regular A&A of another person, as defined in the applicable criteria.  Initially, as to the adequacy of the examinations, each of the examiners indicated that they reviewed the claims file, including the August 2008 VA examiner in a handwritten note.  In any event, even if there were no claims file review of this or any other examination, lack of claims file review does not in and of itself render an examination report inadequate.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."); see also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  

The issue in this case is whether the Veteran has required the regular A&A of another person and the two VA examinations contain factual findings and medical opinions that are relevant to this question.  Each of the VA examiners noted aspects of the Veteran's medical history and described his disabilities in sufficient detail to allow the Board to make a fully informed determination as to whether he required A&A or was housebound as defined in the applicable regulations.  Stefl, 21 Vet. App. at 123.  Although neither examiner addressed every single disorder with which the Veteran is afflicted, this does not render them inadequate or require remand for clarification under 38 C.F.R. § 4.2 as contended by the Veteran.  That regulation requires that, if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it should be returned as inadequate for rating purposes.  Here, each examiner examined the Veteran and recounted his history, diagnosed his major disorders, and concluded based on their findings that the Veteran did not require the aid and attendance of another person.

To the extent that the examiners did not consider the Veteran's neuropathy, depression, or other disorders in reaching their conclusions, there is no requirement that an examiner comment on every piece of evidence, favorable or otherwise, in order for the examination to be considered adequate.  See Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994) (there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file; instead, the Board, in relying on an opinion that does not do so, must discuss any additional favorable evidence to comply with its duty to provide an adequate statement of reasons or bases for its decision).  The question of whether the Veteran is entitled to SMP based on the need for A&A is a legal determination that the  Board must make based on all of the lay and medical evidence and not only the VA examination reports.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability.").

The above lay and medical evidence reflects that the Veteran does not meet the A&A criteria in the applicable regulations.  The visual acuity findings in the VA treatment notes and on the VA examination reflect that he is not blind or nearly so and is not a patient in a nursing home.  Neither the statements of the Veteran, P.H., Dr. Neal, the VA examiners, nor any other evidence reflects that the Veteran could not dress himself, keep himself clean or presentable, needed frequent adjustment of prosthetic or orthopedic appliances, could not feed himself, or could not attend to the wants of nature.  Dr. Neal specifically indicated that Veteran was able to walk unaided, was able to feed himself, that he was able to care for the needs of nature, that he was not confined to bed, that he was able to sit up, that he was not blind, that he was able to travel, that he could leave home without assistance.  The only activity in which Dr. Neal indicated the Veteran was deficient was that he needed assistance in bathing and tending to other hygiene needs.  Dr. Neal did not, however, indicate that there was an inability of the Veteran to keep himself ordinarily clean and presentable and the other evidence including the Veteran's lay statements do not so indicate.  There was no indication of lack of cleanliness on the August 2008 VA examination and the May 2013 VA examiner specifically found that the Veteran was well dressed and clean and there was no problem with self-feeding, clothing, and attending to the needs of nature, based in part on the Veteran's own statements.  Moreover, when asked during the Board hearing if he needed help in bathing, the Veteran did not answer in the affirmative.  The Board therefore finds that the Veteran does not meet the criteria for A&A based on the inability to keep himself ordinarily clean and presentable or any of the other specific factors listed in 38 C.F.R. § 3.352(a).

The only remaining question in this regard is whether the Veteran has incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Considering both his physical and mental disorders, the Board finds that the Veteran does not, for the following reasons.  In so finding, the Board notes that the findings of the DOE and Dr. Neal that the Veteran is totally and permanently disabled for purposes of employment are not dispositive as well as the Veteran's statements as to the significant impact that his disabilities have on his ability to function.  The Veteran has already been found to be unable to obtain and maintain substantially gainful employment by VA and granted non-service connected pension on this basis.  The issue is not whether the Veteran's disabilities prevent him from working or otherwise cause significant impairment, rather, it is whether they are so severe as to require care or assistance on a regular basis to protect him from hazards or dangers in his daily environment.  The Veteran testified that he lived alone and did not indicate any specific hazards or dangers from his daily environment.  P.H. indicated that she saw the Veteran about once per month and helped take him to various appointments.  The Veteran indicated that he sometimes lost his balance but not that this caused him any specific harm, as opposed to having to hold on to something.  Moreover, the Veteran's lumbar spine had significant range of motion, his ankle disability and radiculopathy or neuropathy did not prevent him from walking even though he had extreme difficulty in doing so at times and used a walker, his GERD and hypertension were not debilitating, and his GAF score was 31, indicating major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work), but not a lower score indicative of when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  The Veteran indicated that he was not having suicidal thoughts or that he stayed in bed all day and none of his other physical or psychiatric disabilities caused him to be unable to protect himself from hazards or dangers or to require regular care or assistance.  The weight of the evidence therefore reflects that the Veteran does not meet any of the criteria for SMP based on A&A.

As to whether the Veteran meets the criteria for SMP based on being housebound, 38 C.F.R. § 3.351(d) provides for SMP if, in addition to having a single permanent disability rated 100 percent disabling under the Rating Schedule, he had additional disability rated 60 percent or is "permanently housebound" by reason of disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises.  For the following reasons, the Veteran does not have a single disability that would be rated 100 percent under the Rating Schedule.

The Veteran had range of motion of the left ankle reflecting a lack of the ankylosis required for the highest schedular rating of 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270.  He did not have unfavorable ankylosis of the entire spine and therefore did not meet the criteria for a 100 percent under the general rating formula for diseases and injuries of the spine under 38 C.F.R. § 4.71a.  There are no 100 percent ratings in the criteria for rating hypertension under 38 C.F.R. § 4.104, DC 7101 and the Veteran did not have diastolic pressure predominantly 130 or more required for the maximum schedular rating of 60 percent under DC 7101.  He did not have any symptoms from GERD warranting a 100 percent rating under the criteria in 38 C.F.R. § 4.114 and did not have the pain, vomiting, material weight loss, or hematemesis or melena warranting the maximum schedular rating of 60 percent under the most analogous diagnostic code, DC 7346.  The Veteran did not have the near debilitating symptoms from hepatitis C such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain required for a 100 percent rating under DC 7354.  He did not have the hemoglobin readings of 5gm/100ml or less with findings such as high output congestive heart failure or dyspnea at rest warranting a 100 percent rating under 38 C.F.R. § 4.117, DC 7700, applicable to anemia.  He did not have the total occupational and social impairment required for a 100 percent rating under the general formula for rating mental disorders under 38 C.F.R. § 4.130, as indicated by the evidence of social interaction, what the Veteran described as a supportive family, and the GAF score of 31.  The evidence also reflects that the Veteran is not permanently housebound, as shown by the fact that he indicated during the Board hearing that he was not substantially confined to his dwelling and the immediate premises.  He thus does not meet the criteria for SMP under 38 C.F.R. § 3.351(d), which has been referred to in this decision as SMP on the basis of being housebound.

In sum, although the Board is sympathetic to the significant and severe impact that the Veteran's physical and mental disabilities have had on his ability to work and function in the activities of daily living, the preponderance of the evidence reflects that he does not meet the specific criteria in the regulations applicable to SMP based on A&A or being housebound by which the Board is bound to follow.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014).  As the preponderance of the evidence is against the claim, the benefit of the doubt is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to SMP based on the need for A&A or being housebound is denied.



____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


